


Exhibit 10.1


PACIRA PHARMACEUTICALS, INC.
2014 INDUCEMENT PLAN
1.
Purpose

The purpose of this 2014 Inducement Plan (the “Plan”) of Pacira Pharmaceuticals,
Inc., a Delaware corporation (the “Company”), is to advance the interests of the
Company’s stockholders by enhancing the Company’s ability to attract persons who
are expected to make important contributions to the Company, by providing such
persons with equity ownership opportunities and performance-based incentives as
an inducement material to such persons entering into employment with the Company
and by providing such persons with a proprietary interest in the Company as an
incentive for them to remain in such service, thereby aligning the interests of
such persons with those of the Company’s stockholders. Except where the context
otherwise requires, the term “Company” shall include any of the Company’s parent
or subsidiary corporations as defined in Sections 424(e) or (f) of the Internal
Revenue Code of 1986, as amended, and any regulations thereunder (the “Code”) at
the time of grant and any other business venture (including, without limitation,
joint venture or limited liability company) in which the Company has a
controlling interest, as determined by the Board of Directors of the Company
(the “Board”).
2.
Eligibility

New employees of the Company who were not previously an employee or director of
the Company are eligible to be granted Awards under the Plan. Each person who is
granted an Award under the Plan is deemed a “Participant.” “Award” means Options
(as defined in Section 5), SARs (as defined in Section 6), Restricted Stock (as
defined in Section 7), Restricted Stock Units (as defined in Section 7) and
Other Stock-Based Awards (as defined in Section 8).
3.
Administration

The Plan will be administered by the Compensation Committee of the Board (the
“Committee”), which shall be composed of two or more directors, each of whom is
(a) independent as defined by the rules of the NASDAQ Stock Market (“NASDAQ”)
and (b) a “non-employee director” within the meaning of Rule 16b-3(b)(3)
promulgated under the Securities Exchange Act of 1934, as amended, or any
successor definition adopted by the Securities and Exchange Commission. The
Committee shall have authority to grant Awards and to adopt, amend and repeal
such administrative rules, guidelines and practices relating to the Plan as it
shall deem advisable. The Committee may construe and interpret the terms of the
Plan and any Award agreements entered into under the Plan. The Committee may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or any Award in the manner and to the extent it shall deem expedient and it
shall be the sole and final judge of such expediency. All decisions by the
Committee shall be made in the Committee’s sole discretion and shall be final
and binding on all persons having or claiming any interest in the Plan or in any
Award.
4.
Stock Available for Awards

(a)Authorized Number of Shares. Subject to adjustment under Section 9, Awards
may be made under the Plan for up to 175,000 shares of common stock, $0.001 par
value per share, of the Company (the “Common Stock”). Shares issued under the
Plan may consist in whole or in part of authorized but unissued shares or
treasury shares.
(b)Share Counting. For purposes of counting the number of shares available for
the grant of Awards under the Plan:
(1)all shares of Common Stock covered by SARs shall be counted against the
number of shares available for the grant of Awards under the Plan; provided,
however, that (i) SARs that may be settled only in cash shall not be so counted
and (ii) if the Company grants an SAR in tandem with an Option for the same
number of shares of Common Stock and provides that only one such Award may be
exercised (a “Tandem SAR”), only the shares covered by the Option, and not the
shares covered by the Tandem SAR, shall be so counted, and the expiration of one
in connection with the other’s exercise will not restore shares to the Plan;
(2)if any Award (i) expires or is terminated, surrendered or canceled without
having been fully exercised or is forfeited in whole or in part (including as
the result of shares of Common Stock subject to such Award being repurchased by
the Company at the original issuance price pursuant to a contractual repurchase
right) or (ii) results in any Common Stock not being issued (including as a
result of an SAR that was settleable either in cash or in stock actually being
settled in cash), the unused Common Stock covered by such Award shall again be
available for the grant of Awards; provided, however, that (1) in the case of
the exercise of an SAR, the number of shares counted against the shares
available under the Plan and against the sublimits listed in the first clause of
this Section 4(b) shall be the full number of shares subject to the SAR
multiplied by the percentage of the SAR actually exercised, regardless of the
number of shares actually used to settle such SAR upon exercise and (2) the
shares covered by a Tandem SAR shall not again become available for grant upon
the expiration or termination of such Tandem SAR; and




--------------------------------------------------------------------------------




(3)shares of Common Stock delivered (either by actual delivery, attestation, or
net exercise) to the Company by a Participant to (i) purchase shares of Common
Stock upon the exercise of an Award or (ii) satisfy tax withholding obligations
(including shares retained from the Award creating the tax obligation) shall not
be added back to the number of shares available for the future grant of Awards.
5.
Stock Options

(a)General. The Committee may grant nonstatutory stock options to purchase
Common Stock, which are not intended to qualify as “incentive stock options” as
defined in Section 422 of the Code (each, an “Option”) and determine the number
of shares of Common Stock to be covered by each Option, the exercise price of
each Option and the conditions and limitations applicable to the exercise of
each Option, including conditions relating to applicable federal or state
securities laws, as it considers necessary or advisable.
(b)Exercise Price. The Committee shall establish the exercise price of each
Option and specify the exercise price in the applicable Option agreement. The
exercise price shall be not less than 100% of the fair market value per share of
Common Stock as determined by (or in a manner approved by) the Committee (“Fair
Market Value”) on the date the Option is granted; provided that if the Committee
approves the grant of an Option with an exercise price to be determined on a
future date, the exercise price shall be not less than 100% of the Fair Market
Value on such future date.
(c)Duration of Options. Each Option shall be exercisable at such times and
subject to such terms and conditions as the Committee may specify in the
applicable option agreement; provided, however, that no Option will be granted
with a term in excess of 10 years.
(d)Exercise of Options. Options may be exercised by delivery to the Company of a
notice of exercise in a form (which may be electronic) approved by the Company,
together with payment in full (in the manner specified in Section 5(e)) of the
exercise price for the number of shares for which the Option is exercised.
Shares of Common Stock subject to the Option will be delivered by the Company as
soon as practicable following exercise.
(e)Payment Upon Exercise. Common Stock purchased upon the exercise of an Option
granted under the Plan shall be paid for as follows:
(1)in cash or by check, payable to the order of the Company;
(2)except as may otherwise be provided in the applicable Option agreement or
approved by the Committee, in its sole discretion, by (i) delivery of an
irrevocable and unconditional undertaking by a creditworthy broker to deliver
promptly to the Company sufficient funds to pay the exercise price and any
required tax withholding or (ii) delivery by the Participant to the Company of a
copy of irrevocable and unconditional instructions to a creditworthy broker to
deliver promptly to the Company cash or a check sufficient to pay the exercise
price and any required tax withholding;
(3)to the extent provided for in the applicable Option agreement or approved by
the Committee, in its sole discretion, by delivery (either by actual delivery or
attestation) of shares of Common Stock owned by the Participant valued at their
Fair Market Value, provided (i) such method of payment is then permitted under
applicable law, (ii) such Common Stock, if acquired directly from the Company,
was owned by the Participant for such minimum period of time, if any, as may be
established by the Committee in its discretion and (iii) such Common Stock is
not subject to any repurchase, forfeiture, unfulfilled vesting or other similar
requirements;
(4)to the extent provided for in the applicable Option agreement or approved by
the Committee in its sole discretion, by delivery of a notice of “net exercise”
to the Company, as a result of which the Participant would receive (i) the
number of shares underlying the portion of the Option being exercised, less (ii)
such number of shares as is equal to (A) the aggregate exercise price for the
portion of the Option being exercised divided by (B) the Fair Market Value on
the date of exercise;
(5)to the extent permitted by applicable law and provided for in the applicable
Option agreement or approved by the Committee, in its sole discretion, by
payment of such other lawful consideration as the Committee may determine; or
(6)by any combination of the above permitted forms of payment.
(f)Repricing. Unless such action is approved by the Company’s stockholders, the
Company may not (except as provided for under Section 9): (1) amend any
outstanding Option granted under the Plan to provide an exercise price per share
that is lower than the then-current exercise price per share of such outstanding
Option, (2) cancel any outstanding option (whether or not granted under the
Plan) and grant in substitution therefor new Awards under the Plan covering the
same or a different number of shares of Common Stock and having an exercise
price per share lower than the then-current exercise price per share of the
cancelled option, (3) cancel in exchange for a cash payment any outstanding
Option with an exercise price per share above the then-current Fair Market Value
or (4) take any other action under the Plan that constitutes a “repricing”
within the meaning of the rules of the NASDAQ.
6.
Stock Appreciation Rights

(a)General. The Committee may grant Awards consisting of stock appreciation
rights (“SARs”) entitling the holder, upon exercise, to receive an amount of
Common Stock or cash or a combination thereof (such form to be determined by the
Committee) determined by reference to appreciation, from and after the date of
grant, in the Fair Market Value of a share of Common Stock over the measurement
price established pursuant to Section 6(b). The date as of which such
appreciation is determined shall be the exercise date.




--------------------------------------------------------------------------------




(b)Measurement Price. The Committee shall establish the measurement price of
each SAR and specify it in the applicable SAR agreement. The measurement price
shall not be less than 100% of the Fair Market Value on the date the SAR is
granted; provided that if the Committee approves the grant of an SAR effective
as of a future date, the measurement price shall be not less than 100% of the
Fair Market Value on such future date.
(c)Duration of SARs. Each SAR shall be exercisable at such times and subject to
such terms and conditions as the Committee may specify in the applicable SAR
agreement; provided, however, that no SAR will be granted with a term in excess
of 10 years.
(d)Exercise of SARs. SARs may be exercised by delivery to the Company of a
notice of exercise in a form (which may be electronic) approved by the Company,
together with any other documents required by the Committee.
(e)Repricing. Unless such action is approved by the Company’s stockholders, the
Committee may not (except as permitted under Section 9) (1) amend any
outstanding SAR granted under the Plan to provide a measurement price per share
that is lower than the then-current measurement price per share of such
outstanding SAR, (2) cancel any outstanding stock appreciation right (whether or
not granted under the Plan) and grant in substitution therefor new Awards under
the Plan covering the same or a different number of shares of Common Stock and
having a measurement price per share lower than the then-current exercise price
per share of the canceled stock appreciation right, (3) cancel in exchange for a
cash payment any outstanding SAR with a measurement price per share above the
then-current Fair Market Value or (4) take any other action under the Plan that
constitutes a “repricing” within the meaning of the rules of the NASDAQ.
7.
Restricted Stock; Restricted Stock Units

(a)General. The Committee may grant Awards entitling recipients to acquire
shares of Common Stock (“Restricted Stock”), subject to the right of the Company
to repurchase all or part of such shares at their issue price or other stated or
formula price (or to require forfeiture of such shares if issued at no cost)
from the recipient in the event that conditions specified by the Committee in
the applicable Award are not satisfied prior to the end of the applicable
restriction period or periods established by the Committee for such Award. The
Committee may also grant Awards entitling the recipient to receive shares of
Common Stock or cash to be delivered at the time such Award vests (“Restricted
Stock Units”) (Restricted Stock and Restricted Stock Units are each referred to
herein as a “Restricted Stock Award”).
(b)Terms and Conditions for All Restricted Stock Awards. The Committee shall
determine the terms and conditions of a Restricted Stock Award, including the
conditions for vesting and repurchase (or forfeiture) and the issue price, if
any.
(c)Additional Provisions Relating to Restricted Stock.
(1)Dividends. Unless otherwise provided in the applicable Award agreement, any
dividends (whether paid in cash, stock or property) declared and paid by the
Company with respect to shares of Restricted Stock (“Accrued Dividends”) shall
be paid to the Participant only if and when such shares become free from the
restrictions on transferability and forfeitability that apply to such shares.
Each payment of Accrued Dividends will be made no later than the end of the
calendar year in which the dividends are paid to stockholders of that class of
stock or, if later, the 15th day of the third month following the lapsing of the
restrictions on transferability and the forfeitability provisions applicable to
the underlying shares of Restricted Stock.
(2)Stock Certificates. The Company may require that any stock certificates
issued in respect of shares of Restricted Stock, as well as dividends or
distributions paid on such Restricted Stock, shall be deposited in escrow by the
Participant, together with a stock power endorsed in blank, with the Company (or
its designee). At the expiration of the applicable restriction periods, the
Company (or such designee) shall deliver the certificates no longer subject to
such restrictions to the Participant or if the Participant has died, to his or
her Designated Beneficiary. “Designated Beneficiary” means (i) the beneficiary
designated, in a manner determined by the Committee, by a Participant to receive
amounts due or exercise rights of the Participant in the event of the
Participant’s death or (ii) in the absence of an effective designation by a
Participant, the Participant’s estate.
(d)Additional Provisions Relating to Restricted Stock Units.
(1)Settlement. Upon the vesting of and/or lapsing of any other restrictions
(i.e., settlement) with respect to each Restricted Stock Unit, the Participant
shall be entitled to receive from the Company one share of Common Stock or (if
so provided in the applicable Award agreement) an amount of cash equal to the
Fair Market Value of one share of Common Stock. The Committee may, in its
discretion, provide that settlement of Restricted Stock Units shall be deferred,
on a mandatory basis or at the election of the Participant in a manner that
complies with Section 409A of the Code.
(2)Voting Rights. A Participant shall have no voting rights with respect to any
Restricted Stock Units.
(3)Dividend Equivalents. The Award agreement for Restricted Stock Units may
provide Participants with the right to receive an amount equal to any dividends
or other distributions declared and paid on an equal number of outstanding
shares of Common Stock (“Dividend Equivalents”). Dividend Equivalents may be
paid currently or credited to an account for the Participant, may be settled in
cash and/or shares of Common Stock and may be subject to the same restrictions
on transfer and forfeitability as the Restricted Stock Units with respect to
which paid, in each case to the extent provided in the Award agreement.




--------------------------------------------------------------------------------




8.
Other Stock-Based Awards

(a)General. Other Awards of shares of Common Stock, and other Awards that are
valued in whole or in part by reference to, or are otherwise based on, shares of
Common Stock or other property, may be granted hereunder to Participants (“Other
Stock-Based-Awards”). Such Other Stock-Based Awards shall also be available as a
form of payment in the settlement of other Awards granted under the Plan or as
payment in lieu of compensation to which a Participant is otherwise entitled.
Other Stock-Based Awards may be paid in shares of Common Stock or cash, as the
Committee shall determine.
(b)Terms and Conditions. Subject to the provisions of the Plan, the Committee
shall determine the terms and conditions of each Other Stock-Based Award,
including any purchase price applicable thereto.
9.
Adjustments for Changes in Common Stock and Certain Other Events

(a)Changes in Capitalization. In the event of any stock split, reverse stock
split, stock dividend, recapitalization, combination of shares, reclassification
of shares, spin-off or other similar change in capitalization or event, or any
dividend or distribution to holders of Common Stock other than an ordinary cash
dividend, (i) the number and class of securities available under the Plan, (ii)
the share counting rules and sublimit set forth in Section 4(b), (iii) the
number and class of securities and exercise price per share of each outstanding
Option, (iv) the share and per-share provisions and the measurement price of
each outstanding SAR, (v) the number of shares subject to and the repurchase
price per share subject to each outstanding Restricted Stock Award and (vi) the
share and per-share-related provisions and the purchase price, if any, of each
outstanding Other Stock-Based Award, shall be equitably adjusted by the Company
(or substituted Awards may be made, if applicable) in the manner determined by
the Committee. Without limiting the generality of the foregoing, in the event
the Company effects a split of the Common Stock by means of a stock dividend and
the exercise price of and the number of shares subject to an outstanding Option
are adjusted as of the date of the distribution of the dividend (rather than as
of the record date for such dividend), then an optionee who exercises an Option
between the record date and the distribution date for such stock dividend shall
be entitled to receive, on the distribution date, the stock dividend with
respect to the shares of Common Stock acquired upon such Option exercise,
notwithstanding the fact that such shares were not outstanding as of the close
of business on the record date for such stock dividend.
(b)Reorganization Events.
(1)Definition. A “Reorganization Event” shall mean: (a) any merger or
consolidation of the Company with or into another entity as a result of which
all of the Common Stock of the Company is converted into or exchanged for the
right to receive cash, securities or other property or is canceled, (b) any
transfer or disposition of all of the Common Stock of the Company for cash,
securities or other property pursuant to a share exchange or other transaction
or (c) any liquidation or dissolution of the Company.
(2)Consequences of a Reorganization Event on Awards Other than Restricted Stock.
(A)In connection with a Reorganization Event, the Committee may take any one or
more of the following actions as to all or any (or any portion of) outstanding
Awards other than Restricted Stock on such terms as the Committee determines
(except to the extent specifically provided otherwise in an applicable Award
agreement or another agreement between the Company and the Participant):
(i) provide that such Awards shall be assumed, or substantially equivalent
Awards shall be substituted, by the acquiring or succeeding corporation (or an
affiliate thereof), (ii) upon written notice to a Participant, provide that all
of the Participant’s unexercised Awards will terminate immediately prior to the
consummation of such Reorganization Event unless exercised by the Participant
(to the extent then exercisable) within a specified period following the date of
such notice, (iii) provide that outstanding Awards shall become exercisable,
realizable, or deliverable, or restrictions applicable to an Award shall lapse,
in whole or in part prior to or upon such Reorganization Event, (iv) in the
event of a Reorganization Event under the terms of which holders of Common Stock
will receive upon consummation thereof a cash payment for each share surrendered
in the Reorganization Event (the “Acquisition Price”), make or provide for a
cash payment to Participants with respect to each Award held by a Participant
equal to (A) the number of shares of Common Stock subject to the vested portion
of the Award (after giving effect to any acceleration of vesting that occurs
upon or immediately prior to such Reorganization Event) multiplied by (B) the
excess, if any, of (I) the Acquisition Price over (II) the exercise, measurement
or purchase price of such Award and any applicable tax withholdings, in exchange
for the termination of such Award, (v) provide that, in connection with a
liquidation or dissolution of the Company, Awards shall convert into the right
to receive liquidation proceeds (if applicable, net of the exercise, measurement
or purchase price thereof and any applicable tax withholdings) and (vi) any
combination of the foregoing. In taking any of the actions permitted under this
Section 9(b)(2), the Committee shall not be obligated by the Plan to treat all
Awards, all Awards held by a Participant, or all Awards of the same type,
identically.
(B)Notwithstanding the terms of Section 9(b)(2)(A), in the case of outstanding
Restricted Stock Units that are subject to Section 409A of the Code: (i) if the
applicable Restricted Stock Unit agreement provides that the Restricted Stock
Units shall be settled upon a “change in control event” within the meaning of
Treasury Regulation Section 1.409A-3(i)(5)(i), and the Reorganization Event
constitutes such a “change in control event”, then no assumption or substitution
shall be permitted pursuant to Section 9(b)(2)(A)(i) and the Restricted Stock
Units shall instead be settled in accordance with the terms of the applicable
Restricted Stock Unit agreement; and (ii) the Committee may only undertake the
actions set forth in clauses (iii), (iv) or (v) of Section 9(b)(2)(A) if the
Reorganization Event constitutes a “change in control event” as defined under
Treasury Regulation Section 1.409A-3(i)(5)(i) and/or such action is permitted or
required by Section




--------------------------------------------------------------------------------




409A of the Code; if the Reorganization Event is not a “change in control event”
as so defined or such action is not permitted or required by Section 409A of the
Code, and the acquiring or succeeding corporation does not assume or substitute
the Restricted Stock Units pursuant to clause (i) of Section 9(b)(2)(A), then
the unvested Restricted Stock Units shall terminate immediately prior to the
consummation of the Reorganization Event without any payment in exchange
therefor.
(C)For purposes of Section 9(b)(2)(A)(i), an Award (other than Restricted Stock)
shall be considered assumed if, following consummation of the Reorganization
Event, such Award confers the right to purchase or receive pursuant to the terms
of such Award, for each share of Common Stock subject to the Award immediately
prior to the consummation of the Reorganization Event, the consideration
(whether cash, securities or other property) received as a result of the
Reorganization Event by holders of Common Stock for each share of Common Stock
held immediately prior to the consummation of the Reorganization Event (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding shares of Common Stock);
provided, however, that if the consideration received as a result of the
Reorganization Event is not solely common stock of the acquiring or succeeding
corporation (or an affiliate thereof), the Company may, with the consent of the
acquiring or succeeding corporation, provide for the consideration to be
received upon the exercise or settlement of the Award to consist solely of such
number of shares of common stock of the acquiring or succeeding corporation (or
an affiliate thereof) that the Committee determined to be equivalent in value
(as of the date of such determination or another date specified by the
Committee) to the per share consideration received by holders of outstanding
shares of Common Stock as a result of the Reorganization Event.
(3)Consequences of a Reorganization Event on Restricted Stock. Upon the
occurrence of a Reorganization Event other than a liquidation or dissolution of
the Company, the repurchase and other rights of the Company with respect to
outstanding Restricted Stock shall inure to the benefit of the Company’s
successor and shall, unless the Committee determines otherwise, apply to the
cash, securities or other property which the Common Stock was converted into or
exchanged for pursuant to such Reorganization Event in the same manner and to
the same extent as they applied to such Restricted Stock; provided, however,
that the Committee may provide for termination or deemed satisfaction of such
repurchase or other rights under the instrument evidencing any Restricted Stock
or any other agreement between a Participant and the Company, either initially
or by amendment. Upon the occurrence of a Reorganization Event involving the
liquidation or dissolution of the Company, except to the extent specifically
provided to the contrary in the instrument evidencing any Restricted Stock or
any other agreement between a Participant and the Company, all restrictions and
conditions on all Restricted Stock then outstanding shall automatically be
deemed terminated or satisfied.
10.
General Provisions Applicable to Awards

(a)Transferability of Awards. Awards shall not be sold, assigned, transferred,
pledged or otherwise encumbered by the person to whom they are granted, either
voluntarily or by operation of law, except by will or the laws of descent and
distribution or, other than in the case of Awards that are subject to
Section 409A of the Code, pursuant to a qualified domestic relations order, and,
during the life of the Participant, shall be exercisable only by the
Participant; provided, however, except with respect to Awards that are subject
to Section 409A of the Code, that the Committee may permit or provide in an
Award for the gratuitous transfer of the Award by the Participant to or for the
benefit of any immediate family member, family trust or other entity established
for the benefit of the Participant and/or an immediate family member thereof if
the Company would be eligible to use a Form S-8 under the Securities Act of
1933, as amended, for the registration of the sale of the Common Stock subject
to such Award to such proposed transferee; provided further, that the Company
shall not be required to recognize any such permitted transfer until such time
as such permitted transferee shall, as a condition to such transfer, deliver to
the Company a written instrument in form and substance satisfactory to the
Company confirming that such transferee shall be bound by all of the terms and
conditions of the Award. References to a Participant, to the extent relevant in
the context, shall include references to authorized transferees. For the
avoidance of doubt, nothing contained in this Section 10(a) shall be deemed to
restrict a transfer to the Company.
(b)Documentation. Each Award shall be evidenced in such form (written,
electronic or otherwise) as the Committee shall determine. Each Award may
contain terms and conditions in addition to those set forth in the Plan.
(c)Committee Discretion. Except as otherwise provided by the Plan, each Award
may be made alone or in addition or in relation to any other Award. The terms of
each Award need not be identical, and the Committee need not treat Participants
uniformly.
(d)Termination of Status. The Committee shall determine the effect on an Award
of the disability, death, termination or other cessation of employment,
authorized leave of absence or other change in the employment or other status of
a Participant and the extent to which, and the period during which, the
Participant, or the Participant’s legal representative, conservator, guardian or
Designated Beneficiary, may exercise rights under the Award.
(e)Withholding. The Participant must satisfy all applicable federal, state, and
local or other income and employment tax withholding obligations before the
Company will deliver stock certificates or otherwise recognize ownership of
Common Stock under an Award. The Company may decide to satisfy the withholding
obligations through additional withholding on salary or wages. If the Company
elects not to or cannot withhold from other compensation, the Participant must
pay the Company the full amount, if any, required for withholding or have a
broker tender to the Company cash equal to the withholding obligations. Payment
of withholding obligations is due before the Company will issue any shares on
exercise, vesting or release from forfeiture of an Award or at the same time as
payment of the exercise or purchase price, unless the




--------------------------------------------------------------------------------




Company determines otherwise. If provided for in an Award or approved by the
Committee in its sole discretion, a Participant may satisfy such tax obligations
in whole or in part by delivery (either by actual delivery or attestation) of
shares of Common Stock, including shares retained from the Award creating the
tax obligation, valued at their Fair Market Value; provided, however, except as
otherwise provided by the Committee, that the total tax withholding where stock
is being used to satisfy such tax obligations cannot exceed the Company’s
minimum statutory withholding obligations (based on minimum statutory
withholding rates for federal and state tax purposes, including payroll taxes,
that are applicable to such supplemental taxable income). Shares used to satisfy
tax withholding requirements cannot be subject to any repurchase, forfeiture,
unfulfilled vesting or other similar requirements.
(f)Amendment of Award. Except as set forth in Sections 5(f) and 6(e) with
respect to repricings, the Committee may amend, modify or terminate any
outstanding Award, including but not limited to, substituting therefor another
Award of the same or a different type, and changing the date of exercise or
realization. The Participant’s consent to such action shall be required unless
(i) the Committee determines that the action, taking into account any related
action, does not materially and adversely affect the Participant’s rights under
the Plan or (ii) the change is permitted under Section 9.
(g)Conditions on Delivery of Stock. The Company will not be obligated to deliver
any shares of Common Stock pursuant to the Plan or to remove restrictions from
shares previously issued or delivered under the Plan until (i) all conditions of
the Award have been met or removed to the satisfaction of the Company, (ii) in
the opinion of the Company’s counsel, all other legal matters in connection with
the issuance and delivery of such shares have been satisfied, including any
applicable securities laws and regulations and any applicable stock exchange or
stock market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Company may
consider appropriate to satisfy the requirements of any applicable laws, rules
or regulations.
(h)Acceleration. The Committee may at any time provide that any Award shall
become immediately exercisable in whole or in part, free of some or all
restrictions or conditions, or otherwise realizable in whole or in part, as the
case may be.
11.
Miscellaneous

(a)No Right To Employment or Other Status. No person shall have any claim or
right to be granted an Award by virtue of the adoption of the Plan, and the
grant of an Award shall not be construed as giving a Participant the right to
continued employment or any other relationship with the Company. The Company
expressly reserves the right at any time to dismiss or otherwise terminate its
relationship with a Participant free from any liability or claim under the Plan,
except as expressly provided in the applicable Award.
(b)No Rights As Stockholder. Subject to the provisions of the applicable Award,
no Participant or Designated Beneficiary shall have any rights as a stockholder
with respect to any shares of Common Stock to be distributed with respect to an
Award until becoming the record holder of such shares.
(c)Effective Date and Term of Plan. The Plan shall become effective on the date
the Plan is approved by the Board (the “Effective Date”). No Awards shall be
granted under the Plan after the expiration of 10 years from the Effective Date,
but Awards previously granted may extend beyond that date.
(d)Amendment of Plan. The Board or the Committee may amend, suspend or terminate
the Plan or any portion thereof at any time provided that no amendment that
would require stockholder approval under the rules of the NASDAQ may be made
effective unless and until the Company’s stockholders approve such amendment.
Unless otherwise specified in the amendment, any amendment to the Plan adopted
in accordance with this Section 11(d) shall apply to, and be binding on the
holders of, all Awards outstanding under the Plan at the time the amendment is
adopted, provided the Board or the Committee determines that such amendment,
taking into account any related action, does not materially and adversely affect
the rights of Participants under the Plan.
(e)Authorization of Sub-Plans (including for Grants to non-U.S. Employees). The
Committee may from time to time establish one or more sub-plans under the Plan
for purposes of satisfying applicable securities, tax or other laws of various
jurisdictions. The Committee shall establish such sub-plans by adopting
supplements to the Plan containing (i) such limitations on the Committee’s
discretion under the Plan as the Committee deems necessary or desirable or (ii)
such additional terms and conditions not otherwise inconsistent with the Plan as
the Committee shall deem necessary or desirable. All supplements adopted by the
Committee shall be deemed to be part of the Plan, but each supplement shall
apply only to Participants within the affected jurisdiction and the Company
shall not be required to provide copies of any supplement to Participants in any
jurisdiction which is not the subject of such supplement.
(f)Compliance with Section 409A of the Code. Except as provided in individual
Award agreements initially or by amendment, if and to the extent (i) any portion
of any payment, compensation or other benefit provided to a Participant pursuant
to the Plan in connection with his or her employment termination constitutes
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code and (ii) the Participant is a specified employee as defined in Section
409A(a)(2)(B)(i) of the Code, in each case as determined by the Company in
accordance with its procedures, by which determinations the Participant (through
accepting the Award) agrees that he or she is bound, such portion of the
payment, compensation or other benefit shall not be paid before the day that is
six months plus one day after the date of “separation from service” (as
determined under Section 409A of the Code) (the “New Payment Date”), except as
Section 409A of the Code may then permit. The aggregate of any payments that
otherwise would have been paid to the Participant during the period between the
date of




--------------------------------------------------------------------------------




separation from service and the New Payment Date shall be paid to the
Participant in a lump sum on such New Payment Date, and any remaining payments
will be paid on their original schedule.
The Company makes no representations or warranty and shall have no liability to
the Participant or any other person if any provisions of or payments,
compensation or other benefits under the Plan are determined to constitute
nonqualified deferred compensation subject to Section 409A of the Code but do
not to satisfy the conditions of that section.
(g)Limitations on Liability. Notwithstanding any other provisions of the Plan,
no individual acting as a director, officer, employee or agent of the Company
will be liable to any Participant, former Participant, spouse, beneficiary, or
any other person for any claim, loss, liability, or expense incurred in
connection with the Plan, nor will such individual be personally liable with
respect to the Plan because of any contract or other instrument he or she
executes in his or her capacity as a director, officer, employee or agent of the
Company. The Company will indemnify and hold harmless each director, officer,
employee or agent of the Company to whom any duty or power relating to the
administration or interpretation of the Plan has been or will be delegated,
against any cost or expense (including attorneys’ fees) or liability (including
any sum paid in settlement of a claim with the Committee’s approval) arising out
of any act or omission to act concerning the Plan unless arising out of such
person’s own fraud or bad faith.
(h)Governing Law. The provisions of the Plan and all Awards made hereunder shall
be governed by and interpreted in accordance with the laws of the State of
Delaware, excluding choice-of-law principles of the law of such state that would
require the application of the laws of a jurisdiction other than the State of
Delaware.




